                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL


Case No.:        CV 16-04109-AB (PLAx)                         Date:    August 23, 2019


Title:     Disney Enterprises, Inc., et al. v. VidAngel Inc.


 Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
                   V.R. Vallery                                    Chia Mei Jui
                   Deputy Clerk                                   Court Reporter

      Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                   Kelly M. Klaus                                Mark L. Eisenhut
                   Rose L. Ehler                                 David W. Quinto
                Stephanie G. Herrera

 Proceedings: PLAINTIFF'S MOTION FOR PERMANENT INJUNCTION [498]

         The Court and counsel confer as stated on the record.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motion under
submission.




                                                                                       00    :   54
CV-90 (12/02)                      CIVIL MINUTES - GENERAL               Initials of Deputy Clerk VRV
